Lumpkin, J.
1. There was evidence tending to show that the plaintiff, an employee of the defendant railway company, was injured while in the discharge of his duties, and that his injury resulted from being thrown down by stepping on a bolt which, the jury might have inferred, had been negligently left lying at night in the railway-yard, and partly upon a rail, by other employees who had been that day working on the engine to which he was going, and which bolt had been allowed to remain there in violation of a rule of the company. The evidence did not authorize the presiding judge to declare as a matter of law that the injury resulted from a mere accident without negligence on the part of the other employees of the defendant; nor that the plaintiff was himself guilty of negligence preventing a recovery by him. It was accordingly error to grant a nonsuit.
2. The authorities cited by counsel for the defendant in error do not control this case.

Judgment reversed.


All the Justices concur, except JPiah, G. J., absent.